Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         DETAILED ACTION
In response to restriction requirement, Applicant elected claims 4-20 without traverse. Examiner recommends to label claims 1-3 as either withdrawn/cancelled.
Claims 14-20 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020, 02/04/2021 and 03/23/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-10 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Appl. Publ'n no. 2020/0280901 A1 by Na et al.
Regarding claim 4, Na discloses a method comprising: determining at least one first network characteristic of a first radio link corresponding to a first radio technology (see fig. 1, p. [0048], ; determining, based on the at least one first network characteristic, a selected connectivity mode among a dual connectivity mode utilizing the first radio link and a second radio link corresponding to a second radio technology (see figs. 2-4, p. [0090]-[0091], the determination unit 120 of UE 100 identifies each of expected throughput of the 4G network according to radio environment information of the 4G network and expected throughput of the 5G network according to radio environment information of the 5G network. Further see p. [0009], [0036], UE has dual connectivity with 4G LTE and 5G networks, and fig. 4. The DC technology may also support dual connectivity for not only a terminal apparatus operating in a non-standalone mode but also a terminal apparatus operating in a standalone mode in the 5G environment by providing dual connectivity for networks using different frequency bands (for example, 3.5 GHz and 28 GHz), a first single connectivity mode utilizing the first radio link, and a second single connectivity mode utilizing the second radio link (see figs. 2-4, p. [0090]-[0091], the determination unit 120 of UE 100 identifies each of expected throughput of the 4G network according to radio environment information of the 4G network and expected throughput of the 5G network according to radio environment information of the 5G network. When the expected throughput of the 5G network is higher than the expected throughput of the 4G network, which corresponds to the current data transmission path, the determination unit 120 may determine to switch the data transmission path for transmitting user plane data from the current 4G network to the 5G network), causing a device to connect to at least one of the first radio link or the second radio link via the selected connectivity mode (Fig. 3 and 5 disclose when the terminal apparatus additionally accesses the secondary node by the DC technology, an access procedure between the 
Regarding claim 14, claim 14 comprises substantially similar limitations as claimed above in claim 4, claimed as a system comprising: at least one processor; and at least one memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform operations (see fig. 1, UE 100 inherently comprises a processor and a memory and one or more components stored in the memory and executable by the processor) to perform the steps as described in claim 4.
Regarding claims 5 and 15,  Na discloses wherein the at least one first network characteristic comprises at least one of an available capacity of the first radio link, a congestion level of the first radio link, a latency of the first radio link, or an allocated transmission power of the first radio link (Paragraphs 0086-0090 disclose the determination unit 120 determines whether to switch the data transmission path for transmitting the user plane data on the basis of radio environment information of the 4G network and radio environment information of the 5G network in the state in which the dual connectivity to the 4G network and the 5G network is maintained. The radio environment information according to an embodiment of the present disclosure is information identified for each of the 4G network and the 5G network belonging to the dual connectivity. The radio environment information may include, for example, transmission intensity information 
Regarding claims 6 and 16,  Na discloses wherein the first radio technology is a 5th Generation (5G) radio access technology and the second radio technology is a 4th Generation (4G) radio access technology (Fig. 1 discloses FIG. 1 is referred to as a 4G BS, which is an access device supporting radio section access of a 4G network, and a BS 10 illustrated in FIG. 1 is referred to as a 5G BS, which is an access device supporting radio section access of a 5G network. Any base station 4G or 5G can be either first or second and operate on first or second radio technology which could be 4G or 5G). 
Regarding claims 7 and 18,  Na discloses determining at least one second network characteristic of the second radio link, wherein determining the selected connectivity mode comprises selecting, based on the at least one second network characteristic, the dual connectivity mode, the first single connectivity mode, or the second single connectivity mode (see figs. 2-4, p. [0090]-[0091], the determination unit 120 of UE 100 identifies each of expected throughput of the 4G network according to radio environment information of the 4G network and expected throughput of the 5G network according to radio environment information of the 5G network. When the expected throughput of the 5G network is higher than the expected throughput of the 4G network, which corresponds to the current data transmission path, the determination unit 120 may determine to switch the data transmission path for transmitting user plane data from the current 4G network to the 5G network. Further paragraph 0077, 0097 discloses the dual connectivity operation for initially accessing the 4G network through access to the 4G BS 200 and additionally accessing the 5G network through access to the 5G BS 10. The data transmission path is switched only when a difference between expected throughput of the 4G network and expected throughput of the 5G 
Regarding claims 9 and 17,  Na discloses wherein the operations further comprise: determining at least one device characteristic of the device,
wherein the at least one device characteristic comprises one or more of a radio condition experienced by the device, a location of the device, a trajectory of the device, a dynamic power sharing condition of the device, a battery level of the device, or a processing load on the device (Paragraphs 0086-0090 disclose the determination unit 120 determines whether to switch the data transmission path for transmitting the user plane data on the basis of radio environment information of the 4G network and radio environment information of the 5G network in the state in which the dual connectivity to the 4G network and the 5G network is maintained. The radio environment information according to an embodiment of the present disclosure is information identified for each of the 4G network and the 5G network belonging to the dual connectivity. The radio environment information may include, for example, transmission intensity information (RSTP), a Signal-to-Noise Ratio (SINR), and downlink bandwidth information (effective DL BW)). 

Regarding claim 10,  Na discloses wherein determining the selected connectivity mode for the device comprises selecting, based on the at least one device characteristic, the dual connectivity mode, the first single connectivity mode, or the second single connectivity mode (Paragraphs 0086-0090 disclose the determination unit 120 determines whether to switch the data transmission path for transmitting the user plane data on the basis of radio environment information of the 4G network and radio environment information of the 5G network in the state in which the dual 


Regarding claim 8,  Na discloses wherein the at least one second network characteristic comprises at least one of an available capacity of the second radio link, a congestion level of the second radio link, a latency of the second radio link, or an allocated transmission power (Paragraphs 0086-0090 disclose the determination unit 120 determines whether to switch the data transmission path for transmitting the user plane data on the basis of radio environment information of the 4G network and radio environment information of the 5G network in the state in which the dual connectivity to the 4G network and the 5G network is maintained. The radio environment information according to an embodiment of the present disclosure is information identified for each of the 4G network and the 5G network belonging to the dual connectivity. The radio environment information may include, for example, transmission intensity information (RSTP), a Signal-to-Noise Ratio (SINR), and downlink bandwidth information (effective DL BW)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. in view of Gao et al. (US 2019/0208530 A1).

Regarding claims 11 and 19, Na does not disclose the mechanism of claims 11 and 19. In analogous art, Gao discloses in response to causing the device to connect to the first radio link and the second radio link via the dual connectivity mode, scheduling a first uplink transmission interval corresponding to the first radio link based on the at least one device characteristic and scheduling a second uplink transmission interval corresponding to the second radio link based on the at least one device characteristic (Fig. 5 discloses the base station may determine the first resource and the second resource from the target resource based on the network parameter in each resource allocation period.  When the resource allocation period may include an infinite quantity of scheduling periods T, in other words, allocation performed by the base station on the shared time 
Regarding claim 12, Gao discloses wherein the first uplink transmission interval and the second uplink transmission interval are scheduled to be staggered in a time domain (Fig. 5 discloses the base station may determine the first resource and the second resource from the target resource based on the network parameter in each resource allocation period.  When the resource allocation period may include an infinite quantity of scheduling periods T, in other words, allocation performed by the base station on the shared time domain resource is static allocation, the base station performs time domain resource allocation only once.  Specifically, a schematic diagram of time domain resource allocation is shown in FIG. 5.  It can be learned from the figure that the base station performs time domain resource allocation once, and in each subsequent scheduling period T, both the terminals in two different RATs transmit data based on the time domain resources .

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. in view of Brunel et al. (US 2019/0158137 A1).
Regarding claims 13 and 20, Na discloses determining, based on the at least one first network characteristic, a first metric associated with an expected user experience of the device in the dual connectivity mode (see figs. 2-4, p. [0090]-[0091], the determination unit 120 of UE 100 identifies each of expected throughput of the 4G network according to radio environment information of the 4G network and expected throughput of the 5G network according to radio environment information of the 5G network. Further see p. [0009], [0036], UE has dual connectivity with 4G LTE and 5G networks, and fig. 4. The DC technology may also support dual connectivity for not only a terminal apparatus operating in a non-standalone mode but also a terminal apparatus operating in a standalone mode in the 5G environment by providing dual connectivity for networks using different frequency bands (for example, 3.5 GHz and 28 GHz;
determining, based on the at least one first network characteristic, a second metric associated with an expected user experience of the device in the first single connectivity mode see figs. 2-4, p. .
Na does not disclose the mechanism of following limitations. 
In an analogous art,  Brunel discloses determining, based on the at least one first network characteristic, a third metric associated with an expected user experience of the device in the second single connectivity mode (Paragraphs 0011, 0041 discloses the transceiver is further configured to transmit the first type of radio frequency signal through the first transmit chain and the second type of radio frequency signal through the second transmit chain when a transmit power level is greater than a power threshold.  According to a number of embodiments, the transceiver is further configured to transmit the first type of radio frequency signal and the second type of radio frequency signal through the first transmit chain when the transmit power level is less than or equal to the power threshold); determining a highest metric among the first metric, the second metric, and the third metric; and selecting a connectivity mode associated with the highest metric as the selected connectivity mode (Fig. 10 discloses an RF communication system switches between a multi-power amplifier/multi-antenna mode and a single power amplifier/single antenna mode based on a threshold, such as comparison of a power level of the RF signal being transmitted to the power threshold. The transmit control circuit 69 selects the mode based on comparing a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Brunel to the system of Na to provide a system comprising user equipment can communicate with a base station using one or more of 4G LTE, 5G NR, and Wi-Fi technologies.  In certain implementations, enhanced license assisted access (eLAA) is used to aggregate one or more licensed frequency carriers (for instance, licensed 4G LTE and/or 5G NR frequencies), with one or more unlicensed carriers (for instance, unlicensed Wi-Fi frequencies) (Abstract, Brunel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al. (US2020/0169998 A1), describing method for transmitting/receiving signal on basis of LTE and NR in wireless communication system, and device (abstract).

Ryoo et al. (US 2020/0322854 A1) discloses a communication technique for converging IoT 

Wang et al. (US 2019/0157701 A1) discloses A UE can provide dual connectivity with regard to two or more radio access technologies (RATs).  One dual connectivity configuration is E-UTRAN-NR dual connectivity (EN-DC), which can provide dual connectivity between an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access network (E-UTRAN), such as 4G/LTE, and a NR network, such as 5G/NR (Paragraph 0007)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROMANI OHRI/Primary Examiner, Art Unit 2413